Detailed Action
	This action is responsive to an original application filed on 5/13/2020 with acknowledgement that this application is a 371 of PCT/NL2018/050766 and claims a priority date of 11/15/2017 to foreign application NL2019915.
	Claims 1-5, 7, and 9-17 are currently pending.  Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed on October 13, 2022 is acknowledged.  One page of abstract, one page of amended specification, and five pages of amended claims were received on 10/13/2022.  
	The claims have been amended such that the drawings are no longer objected to.  The abstract and specification are amended such that they are no longer objected to.
	Claims 1-5, 7, and 9-15 are amended.  Claims 6 and 8 are cancelled.  Claims 16-17 are newly presented.  
	The claims have been amended to overcome some objections, however Claims 11-12 and 16-17 are objected to as noted below.  
	The claims have been amended such that the term “axial pressure compensator” is no longer being interpreted under 35 U.S.C. 112(f).  
	The claims have been amended to overcome the rejection of Claim 8 under 35 U.S.C. 112(a) and some rejections under 35 U.S.C. 112(b), however Claims 7, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b) as noted below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 was submitted before the mailing date of the non-final rejection mailed 7/22/2022, which was signed on 7/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11-12 and 16-17 are objected to because of the following informalities:
In Claims 11-12 and 17, each instance of “the housing” should be revised to “the longitudinal housing” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 16 Line 2, “arranged  in” should be revised to “arranged in” to ensure proper spacing.
In Claim 17 Lines 2-3, “the diameter of the first cylindrical outer bearing surface” should be revised to “a diameter of the first cylindrical outer bearing surface” to ensure proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9-10, and 17 are each indefinite because they state “The nozzle of claim 6”, however claim 6 is now cancelled.  For the purpose of examination, “The nozzle of claim 6” in Claim 7 will be interpreted as stating “The nozzle of claim 2”.  For the purpose of examination, “The nozzle of claim 6” in Claims 9-10 will be interpreted as stating “The nozzle of claim 1”.  For the purpose of examination, “The nozzle of claim 6” in Claim 17 will be interpreted as stating “The nozzle of claim 11”.
Claims 7 and 16 are also indefinite because there is improper antecedent basis for “the outlet openings of the liquid guiding channels of the axial pressure compensator” in the claim.  It is not clear if “the outlet openings” were intended to be previously recited or not.  For the purpose of examination, “the outlet openings of liquid guiding channels of the axial pressure compensator” in Claims 7 and 16 will be interpreted to state “outlet openings of the liquid guiding channels of the axial pressure compensator”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,193,169 to Steinhilber et al. (“Steinhilber”).
As to Claim 1, Steinhilber discloses a nozzle (Fig. 2 #1 “nozzle”), comprising: 
a longitudinal housing (See Annotated Fig. 2, the longitudinal housing is made up of #2, #6, and #9) having a liquid inlet end (See Annotated Fig. 2) and a liquid outlet end (See Annotated Fig. 2) opposite to the liquid inlet end and comprising an internal channel running from the liquid inlet end to the liquid outlet end (See Annotated Fig. 2, the internal channel is the space within #2, #6 and #9 that runs between the liquid inlet end and the liquid outlet end),
a nozzle head support shaft (See Annotated Fig. 2), rotatably arranged partially in the internal channel and comprising a liquid channel (Fig. 2 #34 “blind bore”) in fluid communication with the internal channel (See Col. 3 Lines 59-65), and 
a rotary nozzle head (Fig. 2 #22 “nozzle head”) supported on the nozzle head support shaft and arranged outside of the longitudinal housing(See Annotated Fig. 2), wherein the rotary nozzle head is arranged to rotate about a longitudinal axis of rotation to provide a rotating spraying of liquid jetted from the rotary nozzle head (See Annotated Fig. 2 and Col. 4 Lines 33-37), and
an axial pressure compensator (Fig. 2 #28 “insert body”) arranged in the internal channel (See Annotated Fig. 2), 
wherein the axial pressure compensator is arranged to compensate axial pressure force from liquid entering the internal channel at the liquid inlet end (See Col. 4 Lines 15-33 and See Fig. 2.  Based on the configuration of #28 in the nozzle #1 it is understood that #28 compensates at least some amount of axial pressure force from liquid entering the internal channel at the liquid inlet end.),
wherein the axial pressure compensator comprises a cylindrical bearing seat (See Annotated Fig. 2-Detail) and the nozzle head support shaft comprises at one end a first cylindrical outer bearing surface (See Annotated Fig. 2-Detail, Merriam Webster defines a surface as the exterior or upper boundary of an object or body or an external part or layer, therefore the section of the nozzle head support shaft shown in Annotated Fig. 2-Detail can be considered a cylindrical outer bearing surface), 
wherein the cylindrical bearing seat rotatably receives the first cylindrical outer bearing surface (See Annotated Fig. 2-Detail and Col. 3 Lines 6-17).
As to Claim 2, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the axial pressure compensator comprises a plurality of liquid guiding channels (Fig. 1 #31 “bores”), an inlet opening of each liquid guiding channel being in fluid communication with the liquid inlet end (See Annotated Fig. 2) and an outlet opening of each liquid guiding channel being in fluid communication with the liquid channel of the nozzle head support shaft (See Annotated Fig. 2).
As to Claim 3, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the longitudinal housing comprises a first housing part (Fig. 2 #9) and a second housing part (Fig. 2 #2 and #6), wherein the axial pressure compensator is clamped between the first housing part and the second housing part (See Annotated Fig. 2, the axial pressure compensator appears to be clamped by the first housing part #2 such that it is between the first housing part and the second housing part).
As to Claim 4, in reference to the nozzle of Steinhilber as applied to Claim 3 above, Steinhilber further discloses wherein the first housing part and the second housing part are fixed on each other by a screw thread connection (See Col. 2 Lines 54-58).
As to Claim 5, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the longitudinal housing comprises a first support surface facing at least partially towards the liquid inlet end (See Annotated Fig. 2), wherein the axial pressure compensator comprises a second support surface placed against the first support surface (See Annotated Fig. 2).
As to Claim 7, in reference to the nozzle of Steinhilber as applied to Claim 2 above, Steinhilber further discloses wherein the outlet openings of the liquid guiding channels of the axial pressure compensator are arranged in the cylindrical bearing seat (See Annotated Fig. 2 and Annotated Fig. 2-Detail).
As to Claim 9, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein liquid inlet openings (Fig. 2 #33 “transverse bores”) of the liquid channel of the nozzle head support shaft are provided in the first cylindrical outer bearing surface (See Annotated Fig. 2-Detail).
As to Claim 10, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein a diameter of the cylindrical bearing seat is larger than a diameter of the first  cylindrical outer bearing surface such that, during use, a liquid bearing layer is created between the cylindrical bearing seat and the first cylindrical outer bearing surface (See Annotated Fig. 2 and Annotated Fig. 2-Detail, an external diameter D4 of the cylindrical outer bearing seat is larger than an external diameter D3 of the cylindrical bearing seat such that a liquid bearing layer is created in a corner between the cylindrical bearing seat and the cylindrical outer bearing surface).
As to Claim 11, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the second housing part comprises a cylindrical inner bearing surface (See Annotated Fig. 2) and wherein the nozzle head support shaft comprises a second cylindrical outer bearing surface (See Annotated Fig. 2) which is aligned with the cylindrical inner bearing surface to form a second bearing for the nozzle head support shaft in the housing (See Annotated Fig. 2, the cylindrical inner bearing surface and second cylindrical outer bearing surface are aligned to form a second bearing).
As to Claim 12, in reference to the nozzle of Steinhilber as applied to Claim 11 above, Steinhilber further discloses wherein a diameter of the second cylindrical outer bearing surface is smaller than the diameter of the first cylindrical outer bearing surface (See D2 compared to D1 in Annotated Fig. 2-Detail), wherein a circumferential shoulder connects the second cylindrical outer bearing surface and the first cylindrical outer bearing surface (See Annotated Fig. 2-Detail), wherein a corresponding shoulder (See “housing shoulder” in Annotated Fig. 2-Detail) is provided in the housing to form an axial liquid bearing in direction of the liquid outlet end of the housing (See Annotated Fig. 2-Detail and Col. 4 Lines 29-31, the housing shoulder and circumferential shoulder have space between them for liquid to flow such that a layer of liquid is formed at 23 that provides force on the nozzle head support shaft.  Merriam Webster defines a bearing as an object, surface, or point that supports, thus a layer of liquid between the housing shoulder and circumferential shoulder can be considered an axial liquid bearing).
As to Claim 13, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the nozzle head support shaft comprises a rounded surface facing towards a flat surface of the axial pressure compensator to form an axial bearing in a direction of the liquid inlet end (See Annotated Fig. 2, a bottom surface of 26 of the nozzle head support shaft is circular and thus rounded, and the bottom surface of 26 faces towards a flat circular surface of 28 at the bottom of bore 27 of the axial pressure compensator.  An axial bearing in a direction of the liquid inlet end is formed as the first bearing shown in Annotated Fig. 2).
As to Claim 14, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the axial pressure compensator comprises a conical surface facing towards the liquid inlet end to distribute a flow of liquid over a circumference of the axial pressure compensator (See #28 in Fig. 2 and See Col. 3 Lines 35-40, the axial pressure compensator is in the form of a flat truncated cone therefore it comprises a conical surface).
As to Claim 15, in reference to the nozzle of Steinhilber as applied to Claim 1 above, Steinhilber further discloses wherein the nozzle head comprises one or more jetting channels (Fig. 2 #41 “nozzle outlets) that are offset with respect to the axis of rotation of the nozzle head (See Annotated Fig. 2).
As to Claim 16, in reference to the nozzle of Steinhilber as applied to Claim 2 above, Steinhilber further discloses wherein the outlet openings of the liquid guiding channels of the axial pressure compensator are arranged in the cylindrical bearing seat (See Annotated Fig. 2 and Annotated Fig. 2-Detail).
As to Claim 17, in reference to the nozzle of Steinhilber as applied to Claim 11 above, Steinhilber further discloses wherein a diameter of the second cylindrical outer bearing surface is smaller than the diameter of the first cylindrical outer bearing surface (See D2 compared to D1 in Annotated Fig. 2-Detail), wherein a circumferential shoulder connects the second cylindrical outer bearing surface and the first cylindrical outer bearing surface (See Annotated Fig. 2-Detail), wherein a corresponding shoulder (See “housing shoulder” in Annotated Fig. 2-Detail) is provided in the housing to form an axial liquid bearing in direction of the liquid outlet end of the housing (See Annotated Fig. 2-Detail and Col. 4 Lines 29-31, the housing shoulder and circumferential shoulder have space between them for liquid to flow such that a layer of liquid is formed at 23 that provides force on the nozzle head support shaft.  Merriam Webster defines a bearing as an object, surface, or point that supports, thus a layer of liquid between the housing shoulder and circumferential shoulder can be considered an axial liquid bearing).


    PNG
    media_image1.png
    901
    1006
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    998
    1340
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Regarding independent Claim 1, applicant argues that the insert 28 of Steinhilber is not an axial pressure compensator that compensates axial pressure force from liquid entering the internal channel at the liquid inlet end, wherein the axial pressure compensator comprises a cylindrical bearing seat and the nozzle head support shaft comprises at one end a first cylindrical outer bearing surface, and wherein the cylindrical bearing seat rotatably receives the first cylindrical outer bearing surface, since “the fluid from the inlet 11 still acts a large force onto the turbine shaft 17”.  This argument is not found persuasive because though Steinhilber does not specifically disclose an amount of pressure force that insert 28 compensates for turbine shaft 17, based on the configuration shown in Fig. 2 and Col. 4 Lines 15-37 it is understood that the insert 28 compensates at least some amount of pressure force from liquid entering the internal channel at the liquid inlet end.  Examiner notes that Merriam Webster defines “compensate” as to provide with means of counteracting variation and to offset an error, defect, or undesired effect, thus the insert 28 at least partially compensates axial pressure force from liquid entering the internal channel at the liquid inlet end.  Furthermore, the insert 28 meets the structural limitation of comprising a cylindrical bearing seat a shown in Annotated Fig. 2-Detail.  In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  Therefore, the insert 28 of Steinhilber can be considered an axial pressure compensator and Claim 1 remains rejected under 35 U.S.C. 102(a)(1).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
November 17, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 17, 2022